Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 1 of 11 PageID: 1007




                       EXHIBIT Z
             Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 2 of 11 PageID: 1008

PREPARED                       FIRST AMERICAN
FOR:
NAME(S):                       N/A, N/A
ADDRESS:                       15200 COUNTY ROAD 353 C
                               BUENA VISTA, CO 81211
DATE:                          01/24/2020                                                                                                                                                                   PAGE: 1
                                                                                             PROPERTY REPORT

ORDER #:                              300795
ENTERPRISE #:                         EOR20200123-3341501
LOAN #:                               FIRST AMERICAN

                                                                                                         LOCATION


     ORDER ADDRESS:                            15200 COUNTY ROAD 353 C                                                                           COUNTY:                 CHAFFEE
                                               BUENA VISTA, CO 81211
                     ASSESSED                  15200 COUNTY ROAD 353 C                                                                    PARCEL #(S):                   327106400120
                     ADDRESS:                  BUENA VISTA, CO 81211




                                                                                        CURRENT CONVEYANCES


                            GRANTEE:                   THE 15200 COUNTY RD LIMITED PARTNERSHIP
                           GRANTOR:                    NATHANIEL S. WEEKS & SILENCE W. WEEKS
           DOCUMENT TYPE:                              QUITCLAIM DEED
       DOCUMENT DATE                                          RECORDING DATE                                            RECORDING INFO                                             CONSIDERATION
          10/31/2008                                             11/04/2008                                                 377534                                                     $10.00



                            GRANTEE:                   THE 15200 COUNTY RD, LIMITED PARTNERSHIP
                           GRANTOR:                    ROBERT E. WOERNER
           DOCUMENT TYPE:                              WARRANTY DEED
       DOCUMENT DATE                                          RECORDING DATE                                            RECORDING INFO                                             CONSIDERATION
          04/29/2005                                             04/29/2005                                                 350470                                                   $155,000.00



                                                                                          CURRENT MORTGAGES

                                                                                                 NONE FOUND.




This Property Report (and any revisions hereto) is issued solely for the convenience of the person or company ordering it. Any liability arising under this Property Report is limited to the cost of the
Property Report. Current ownership of the subject property was determined by the last grantor/grantee transaction of public record, subject to the recording procedures of the applicable county. This
Property Report is not and should not be construed or interpreted as an opinion, representation or guarantee of title or ownership.
             Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 3 of 11 PageID: 1009

PREPARED                       FIRST AMERICAN
FOR:
NAME(S):                       N/A, N/A
ADDRESS:                       15200 COUNTY ROAD 353 C
                               BUENA VISTA, CO 81211
DATE:                          01/24/2020                                                                                                                                                                   PAGE: 2
                                                                                             PROPERTY REPORT


                                                                                              OPEN JUDGMENTS

                                               NONE FOUND.
             THE JUDGMENT RECORD REFLECTS A SEARCH WHICH WAS LIMITED TO PARTY(IES) AS TITLED.



                                                                                               TAX INFORMATION


                                  TAX ID#:               327106400120
                     TAXES (YEAR):                       2019
                        TAX TYPE(S):                     COUNTY
                           SCHEDULE:                     SEMI ANNUALLY
             TOTAL BASE AMT:                             $881.32
               DUE DATE                                                    AMOUNT                                                   STATUS
               02/28/2020                                                   $440.66                                                  OPEN
               06/15/2020                                                   $440.66                                                  OPEN




                                                                                     ASSESSMENT INFORMATION

              PARCEL ID                                                     LAND                                            IMPROVEMENTS                                                     TOTAL
             327106400120                                                 $4,650.00                                           $11,280.00                                                    $15,930.00



            EFFECTIVE DATE: 01/14/2020

                          VESTED IN: THE 15200 COUNTY RD LIMITED PARTNERSHIP




This Property Report (and any revisions hereto) is issued solely for the convenience of the person or company ordering it. Any liability arising under this Property Report is limited to the cost of the
Property Report. Current ownership of the subject property was determined by the last grantor/grantee transaction of public record, subject to the recording procedures of the applicable county. This
Property Report is not and should not be construed or interpreted as an opinion, representation or guarantee of title or ownership.
   Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 4 of 11 PageID: 1010




                 Researched and prepared by                      Subject Property

                                    Austin Campbell              15200 Alpine Road
                       Prepared exclusively for                  Buena Vista, Colorado
                                   Nathaniel Weeks               81211



                                      Prepared on
                                 February 10, 2020

              Austin Campbell
              Century 21 Summit Realty, Inc
              P.O. Box 1354
              Buena Vista, CO 81211
              719-293-5058
              Austin@Century21SummitRealty.com

                                             Copyright: 2020 All rights reserved.
This is a broker price opinion or comparative market analysis and should not be considered an appraisal or opinion of value.
In making any decision that relies upon my work, you should know that I have not followed the guidelines for development of
 an appraisal or analysis contained in the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation .
    Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 5 of 11 PageID: 1011




    Subject Property: 15200 Alpine Road, Buena Vista 81211                                                      February 10, 2020

Summary of Comparable Listings
This page summarizes the comparable listings contained in this market analysis.

Closed Listings
Address                                  Price              Bd    Bth   Abv Area   Ttl Area   PSF Abv      PSF Ttl       Close Date
15200 Alpine Road                                            1     1    1090       1090
29850 County Road 355                      $275,000          2     1    800        800        $ 343.75     $ 343.75      01/17/2020
29834 County Road 357                      $288,000          3     2    1,120      1,120      $ 257.14     $ 257.14      01/21/2019
16920 County Road 338                      $299,000          3     2    1,232      1,232      $ 242.69     $ 242.69      10/10/2019
29055 Pinon Circle Drive                   $380,000          2     3    1,291      1,291      $ 294.35     $ 294.35      05/03/2019
31397 County Road 384                      $390,000          3     2    1,296      1,296      $ 300.93     $ 300.93      12/13/2019
30102 County Road 353                      $396,000          2     2    1,323      1,323      $ 299.32     $ 299.32      10/01/2019
36300 US Highway 24                        $398,500          2     2    1,064      1,064      $ 374.53     $ 374.53      04/24/2019
                             Averages:     $346,643         2.4   2.0   1,161      1,161      $301.82      $301.82


                                                    Low            Median          Average               High         Count
Comparable Price                                 $275,000         $380,000         $346,643        $398,500               7
Adjusted Comparable Price                        $275,000         $380,000         $346,643        $398,500               7

On Average, the 'Closed' status comparable listings sold in 46 days for $346,643




                                         Researched and prepared by Austin Campbell
                                                  Century 21 Summit Realty, Inc
                  All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 6 of 11 PageID: 1012




    Subject Property: 15200 Alpine Road , Buena Vista, 81211                                                    February 10, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




           15200 Alpine Road                         29850 County Road 355                      29834 County Road 357

              Subject Details              Details                           Adjust   Details                            Adjust
Listing ID                                 4848354                                    6270190
Status            Not Active               Closed                                     Closed
Price                                       275,000.00                                 288,000.00
Structure Type LOG Cabin                   House                                      House
Levels            1                        One                                        One
Total Beds        1                        2                                          3
Total Baths       1                        1                                          2
Abv Grd Fin       1090                     800                                        1,120
Liv Area (SF Fin) 1090                     800                                        1,120
Area (SqFt) Tot   1090                     800                                        1,120
Blw Grd Finish    0                        0                                          0
Blw Grd Unfin     0                        0                                          0
Basement Y/N No                            No                                         No
Basement          No                                                                  None
Lot Sz SqFt                                59,242                                     57,064
Lot Sz Acres     2.01                       1.36                                       1.31
Parking Total                               6                                          3
Year Built       1950                      1975                                       2010
Construction     Frame                     Frame, Wood Siding                         Frame, Vinyl Siding
Heating          Electric                  Forced Air, Natural Gas                    Electric, Radiant, Wood
Cooling          None                      None                                       None
Water Source     Well                      Well                                       Well




                                   Price                                 $275,000                                      $288,000
                     Total Adjustments                                         $0                                            $0
                          Adjusted Price                                 $275,000                                      $288,000
                                          Researched and prepared by Austin Campbell
                                                   Century 21 Summit Realty, Inc
                   All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 7 of 11 PageID: 1013




    Subject Property: 15200 Alpine Road , Buena Vista, 81211                                                   February 10, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




           15200 Alpine Road                         16920 County Road 338                      29055 Pinon Circle Drive

              Subject Details              Details                           Adjust   Details                              Adjust
Listing ID                                 5784899                                    5092098
Status            Not Active               Closed                                     Closed
Price                                       299,000.00                                 380,000.00
Structure Type LOG Cabin                   House                                      House
Levels            1                        One                                        One
Total Beds        1                        3                                          2
Total Baths       1                        2                                          3
Abv Grd Fin       1090                     1,232                                      1,291
Liv Area (SF Fin) 1090                     1,232                                      1,291
Area (SqFt) Tot   1090                     1,232                                      1,291
Blw Grd Finish    0                        0                                          0
Blw Grd Unfin     0                        0                                          0
Basement Y/N No                            No                                         No
Basement          No                       Crawl Space, None                          Crawl Space, None, Unfinished
Lot Sz SqFt                                65,340                                     122,404
Lot Sz Acres     2.01                       1.50                                       2.81
Parking Total                               8                                          11
Year Built       1950                      1972                                       1982
Construction     Frame                     Brick, Vinyl Siding                        Frame, Wood Siding
Heating          Electric                  Forced Air, Propane                        Baseboard, Electric
Cooling          None
Water Source     Well                      Well




                                   Price                                 $299,000                                      $380,000
                     Total Adjustments                                         $0                                            $0
                          Adjusted Price                                 $299,000                                      $380,000
                                          Researched and prepared by Austin Campbell
                                                   Century 21 Summit Realty, Inc
                   All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 8 of 11 PageID: 1014




    Subject Property: 15200 Alpine Road , Buena Vista, 81211                                                 February 10, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




           15200 Alpine Road                         31397 County Road 384                      30102 County Road 353

              Subject Details              Details                           Adjust   Details                           Adjust
Listing ID                                 8246908                                    5125273
Status            Not Active               Closed                                     Closed
Price                                       390,000.00                                 396,000.00
Structure Type LOG Cabin                   House                                      House
Levels            1                        Two                                        One
Total Beds        1                        3                                          2
Total Baths       1                        2                                          2
Abv Grd Fin       1090                     1,296                                      1,323
Liv Area (SF Fin) 1090                     1,296                                      1,323
Area (SqFt) Tot   1090                     1,296                                      1,323
Blw Grd Finish    0                        0                                          0
Blw Grd Unfin     0                        0                                          0
Basement Y/N No                            No                                         No
Basement          No                       Crawl Space, None                          None
Lot Sz SqFt                                65,340                                     87,120
Lot Sz Acres     2.01                       1.50                                       2.00
Parking Total                                                                          2
Year Built       1950                      1978                                       2012
Construction     Frame                     Frame, Wood Siding                         Other
Heating          Electric                  Baseboard, Electric                        Electric, Forced Air
Cooling          None                      None                                       None
Water Source     Well                      Well                                       Well




                                   Price                                 $390,000                                   $396,000
                     Total Adjustments                                         $0                                         $0
                          Adjusted Price                                 $390,000                                   $396,000
                                          Researched and prepared by Austin Campbell
                                                   Century 21 Summit Realty, Inc
                   All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
    Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 9 of 11 PageID: 1015




    Subject Property: 15200 Alpine Road , Buena Vista, 81211                                               February 10, 2020

CMA Price Adjustments
This page outlines the subject property versus comparables properties.




           15200 Alpine Road                         36300 US Highway 24

              Subject Details              Details                         Adjust
Listing ID                                 9196149
Status            Not Active               Closed
Price                                       398,500.00
Structure Type LOG Cabin                   House
Levels            1                        One
Total Beds        1                        2
Total Baths       1                        2
Abv Grd Fin       1090                     1,064
Liv Area (SF Fin) 1090                     1,064
Area (SqFt) Tot   1090                     1,064
Blw Grd Finish    0                        0
Blw Grd Unfin     0                        0
Basement Y/N No                            No
Basement          No                       Crawl Space, None
Lot Sz SqFt                                106,286
Lot Sz Acres     2.01                       2.44
Parking Total                               6
Year Built       1950                      2009
Construction     Frame                     Frame, Wood Siding
Heating          Electric                  Electric, Radiant, Wood
Cooling          None
Water Source     Well                      Well




                                   Price                                 $398,500
                     Total Adjustments                                         $0
                          Adjusted Price                                 $398,500
                                          Researched and prepared by Austin Campbell
                                                   Century 21 Summit Realty, Inc
                   All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
   Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 10 of 11 PageID: 1016




   Subject Property: 15200 Alpine Road , Buena Vista, 81211                                                    February 10, 2020

                                         Pricing Recommendation
   General Facts About Pricing...
   There are certain factors that are within our control and some factors beyond our control when it
   comes to setting the price. Those factors within our control are: the appearance of the property,
   how aggressively we market the property and the price. Factors outside our control are: location
   of property, size and local amenities. It's important to accept those factors that are beyond our
   control and focus on the pricing and preparation.

   A property priced at market value will attract more buyers than a home priced above market
   value. Consider that a competitively priced property will also attract a greater number of potential
   buyers and increase your opportunity for a quick sale.

   Market Statistics...
               Sell Price Statistics                              Sell Price Per Sq. Ft. Statistics
               Average Price:          $346,600                Average Price/Sq Ft:                   $302
                  High Price:          $398,500                    High Price/Sq Ft:                  $375
                Median Price:          $380,000                 Median Price/Sq Ft:                   $299
                   Low Price:          $275,000                     Low Price/Sq Ft:                  $243
                       Figures are based on selling price after adjustments, and rounded to the nearest $100




Comparing the Area (SqFt) Total of the subject property with those of the comparables suggests a price of
349,900.




                                        Researched and prepared by Austin Campbell
                                                 Century 21 Summit Realty, Inc
                 All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
Case 2:19-cr-00877-CCC Document 40-26 Filed 02/11/20 Page 11 of 11 PageID: 1017




Subject Property: 15200 Alpine Road , Buena Vista, 81211                                              February 10, 2020

CMA Map Layout
This page displays the Map for the CMA Subject and your comparables.

                                                                              1   15200 Alpine Road
                                                                              2   31397 County Road 384
                                                                              3   29850 County Road 355
                                                                              4   16920 County Road 338
                                                                              5   30102 County Road 353
                                                                              6   29055 Pinon Circle Drive
                                                                              7   29834 County Road 357
                                                                              8   36300 US Highway 24




                                    Researched and prepared by Austin Campbell
                                             Century 21 Summit Realty, Inc
             All data deemed reliable but not guaranteed. Copyright REcolorado © 2020. All rights reserved.
